Citation Nr: 0809752	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-08 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine before December 8, 2006. 

2. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the thoracic spine before 
December 8, 2006.  

3. Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease and degenerative disc disease 
of the thoracolumbar from December 8, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1971 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the veteran failed to appear for a hearing 
before the Board. 

In October 2006, the Board remanded the initial rating claims 
of the lumbar and thoracic segments of the spine.  As a 
result of the remand, the RO readjudicated the claims in a 
rating decision in August 2007 and combined the disabilities 
into a single disability and assigned a 20 percent rating, 
effective December 8, 2006. 


FINDINGS OF FACT

1. Before December 8, 2006, degenerative joint disease and 
degenerative disc disease of the lumbar spine was manifested 
by slight limitation of motion and mild intervertebral disc 
syndrome under the old criteria; degenerative joint disease 
and degenerative disc disease of the lumbar spine was 
manifested by forward flexion of the lumbar spine greater 
than 60 degrees without neurological manifestations or 
objective neurological abnormalities, or incapacitating 
episodes having a total duration of at least one week, but 
less than two weeks, during a period of 12 months, under 
either the interim or new criteria.  

2. Before December 8, 2006, degenerative joint disease of the 
thoracic spine was manifested by moderate to severe 
limitation of motion under the old criteria; degenerative 
joint disease of the thoracic spine was manifested by forward 
flexion of the thoracic spine greater than 60 degrees without 
objective neurological abnormalities under either the new 
criteria. 

3. From December 8, 2006, degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine is 
manifested by forward flexion greater than 30 degrees without 
objective neurological abnormalities, or incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during a period of 12 months under the 
new criteria. 


CONCLUSIONS OF LAW

1. Before December 8, 2006, the criteria for an initial 
rating higher than 10 percent for degenerative joint disease 
and degenerative disc disease of the lumbar spine had not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5290, 5293 (prior to 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Codes 5242, 5243 (effective as of 
September 26, 2003).

2. Before December 8, 2006, the criteria for an initial 
rating higher than 10 percent for degenerative joint disease 
of the thoracic spine had not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 
5003, 5290, (prior to September 23, 2002); Diagnostic Code 
5242 (effective as of September 26, 2003).

3. From December 8, 2006, an initial rating higher than 20 
percent for degenerative joint disease and degenerative disc 
disease of the thoracolumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Code 5242, 5243 (effective as of September 26, 
2003).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication, substantial content-
complying VCAA notice by letters, dated in May 2002 and in 
January 2003, on the underlying claims of service connection 
for disabilities of the lumbar and thoracic segments of the 
spine. 

Where, as here, service connection has been granted and 
initial ratings have been assigned, the claims of service 
connection have been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims initial higher ratings.  
Dingess, 19 Vet. App. 473 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records and has afforded the veteran VA 
examinations.  

In December 2007 in the Informal Hearing Presentation, the 
veteran's representative argued that the neurological 
examination requested by the Board in its remand in October 
2006 was not conducted in violation of Stegall v. West, 
11 Vet. App. 268 (1998).  

In its remand of October 2006, the Board request both 
orthopedic and neurological examinations to assess range of 
motion, ankylosis, weakened movement, fatigability, 
incoordination, functional pain to include during flare-ups, 
muscle spasm, guarding, localized tenderness, sciatic 
neuropathy, other neurological findings, and in 
incapacitating episodes. 

The requested VA examinations were conducted in December 2006 
by one examiner, who provided by orthopedic and neurological 
findings.  Accordingly, there is substantial compliance with 
the directives of the Board's remand of October 2006. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA records disclose that in November 2002 X-rays revealed 
mild degenerative changes involving the thoracic and lumbar 
segments of the spine and disc space narrowing at L5-S1. 

On VA examination in January 2003, the veteran complained of 
increasing pain in the lumbar and thoracic segments of the 
spine, which was somewhat relieved with pain medication.  On 
physical examination there was normal kyphosis of the 
thoracic spine and minimal straightening of the lumbar spine.  
Forward flexion of the thoracolumbar spine was to 75 degrees, 
extension was to 20 degrees, lateral flexion was to 30 
degrees, right and left, and rotation was to 25 degrees, 
right and left.  There was no neurologic deficit.

VA records show that in August 2003 the veteran complained of 
back pain without radiating down the legs.  In January 2004, 
a revealed mild degenerative changes without acute disc 
extrusions or foraminal impingement.  In February 2004, 
decreased lumbar lordosis was noted.  Muscle strength was 5/5 
in all major muscle groups of the lower extremities.  
Patellar reflexes were 2+, but the Achilles reflexes were 
absent, bilaterally.  There was decreased sensation over the 
anterior and lateral aspects of the left thigh.  There was 
tenderness on palpation of the lumbar paraspinal musculature.  
The straight leg raising was negative, bilaterally.  The 
assessment was chronic low back pain with degenerative 
changes and myofascial pain.  

On VA examination in October 2004, the veteran complained of 
low back pain, but not radicular pain.  It was noted that he 
had not been ordered to bed by a physician for his back at 
any time over the last 12 months and had not had flare-ups 
over the past two or three years.  On examination, the 
straight leg raising test was negative. The neurovasculature 
was intact in the lower extremities.  Sensation to light 
touch sensation was intact.  There was tenderness to 
palpation in the L4-5 region.  He had no radicular symptoms 
and no spasm.  Lumbar flexion was to 70 degrees, extension 
was to 10 degrees, and lateral bending was to 30 degrees and 
painful.  

VA records show that in June 2006 it was noted that the 
veteran had had a total right knee replacement and a partial 
left knee replacement.  

On VA examination on December 8, 2006, it was noted that the 
veteran had not had back, but he had progressive discomfort 
and stiffness in the low back without any subsequent injury.  
His current symptoms were low back pain, which was a little 
worse on the right side, going into his buttocks, and 
intermittent discomfort in the lateral aspect of the right 
thigh.  He had numbness in to the toes due to diabetes 
mellitus.  He had a history of flare-ups every one to two 
months, lasting anywhere from two to four days.  There were 
no bowel or bladder changes. 

On physical examination, the veteran got into and out of a 
chair without difficulty.  He used a cane but was able to 
walk with a normal gait without the cane.  He stood erect 
with a level pelvis.  Forward flexion was to 60 degrees and 
with repeated bending he had fatigue and an additional loss 
of 10 degrees of flexion.  Extension was to 30 degrees and 
lateral bending, right and left, was to 25 degrees with 
considerable spasm in the right lumbar area.  Rotation was to 
40 degrees, right and left.  Motor strength was 5/5 in all 
areas and motor function was also normal.  Knee reflexes were 
3+ and ankle reflexes were 1+.  X-rays revealed degenerative 
changes in the lumbar and thoracic segments of the spine.  
The diagnosis was a chronic lumbar strain with degenerative 
disc disease and spondylosis without evidence of sciatica.  
It was noted that the straight leg raising test was negative.  
There was no ankylosis.  He had some weakened movement, 
fatigue, and incoordination.  

The examiner stated that pain limited functional ability and 
was probably worse during flare-ups, but the degree of 
additional range of motion loss during flare-ups could not be 
determined.  The veteran had muscle spasm and guarding, but 
did not have localized tenderness.  He did not have scoliosis 
or reversed lordosis.  He did not have evidence of sciatic 
neuropathy or of intervertebral disc disease which affected a 
nerve but he was incapacitated by spasm and spondylotic 
discomfort.  

VA records show that in April 2007 the veteran complained of 
back pain. He denied neurological symptoms, such as weakness, 
loss of sensation, tingling, numbness, or any bowel or 
bladder disturbance.  

Rating Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of the appeal, the rating criteria for 
rating a disability of the spine were amended.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  
If the amended rating criteria are favorable to the claim, 
the amended criteria can be applied only from and after the 
effective date of the regulatory change.  The veteran does 
get the benefit of having both the old and new criteria 
considered for the period after the change was made. 
VAOPGCPREC 3-2000.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

The Criteria for Rating 
Degenerative Joint Disease and Degenerative Disc Disease of 
the Lumbar Spine 
And Degenerative Joint Disease of the Thoracic Spine 


In a rating decision in February 2003, the RO granted service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine and assigned a 10 percent 
rating under Diagnostics Code 5010 (traumatic arthritis) and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine).  The RO also granted service connection for 
degenerative joint disease of the thoracic spine and assigned 
a 10 percent rating under Diagnostics Code 5010 (traumatic 
arthritis) and Diagnostic Code 5291 (limitation of motion of 
the thoracic spine).  The terms degenerative joint disease 
and arthritis are equivalent and are used interchangeably 
through out the decision. 

Since the veteran filed his claim, the criteria for rating 
arthritis and limitation of have changed as have the criteria 
for rating degenerative disc disease under Diagnostic Code 
5293 (intervertebral disc syndrome).  The terms degenerative 
disc disease and intervertebral disc syndrome are equivalent 
and are used interchangeably through out the decision. 



Old and New Criteria for Degenerative Joint Disease
Based on Limitation of Motion

Under the old criteria, arthritis due to trauma is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Traumatic 
arthritis substantiated by X-ray findings is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  The criterion under Diagnostic Code 
5292 for the next high rating, 20 percent, is moderate 
limitation of motion.  Limitation of motion of the thoracic 
spine is rated under Diagnostic Code 5291.  Under Diagnostic 
Code 5291, the 10 percent rating is the maximum rating for 
limitation of motion of the thoracic spine.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various Diagnostic 
Codes, including Diagnostic Codes 5292 and 5291, and either 
eliminated or renumbered the old Diagnostic Codes.  Also, 
under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  

Degenerative joint disease or arthritis of the spine under 
the General Rating Formula is listed under Diagnostic Code 
5242.  Under the General Rating Formula with or without 
symptoms such as pain to include radiating pain, the criteria 
for the next higher rating, 20 percent, are forward flexion 
of the thoracolumbar spine to 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

Under the General Rating Formula, a separate rating for 
limitation of motion of the thoracic spine was eliminated 
because the thoracic and lumbar segments of the spine 
ordinarily move as a unit and it is clinically difficult to 
separate the range of movement of one from that of the other.  
67 Fed. Reg. 56509, 56512 (September 4, 2002).  For this 
reason under the General Rating Formula, the two segments of 
the spine are combined and the term "thoracolumbar spine" 
is used. 

Old and New Criteria for Degenerative Disc Disease

During the pendency of the appeal, the rating criteria under 
Diagnostic Code 5293 (old) were amended twice, effect 
September 23, 2002, (interim), and effective September 26, 
2003, (new).

Under the old Diagnostic Code 5293, that is, the version in 
effect prior to September 23, 2002, the criteria for a the 
next higher rating, 20 percent, are moderate recurring 
attacks of sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc. 

Under the interim Diagnostic Code 5293, effective September 
23, 2002, the criteria for the next higher rating, 20 
percent, are incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An "incapacitating episode" is defined as a period 
of acute signs and symptoms due to disc syndrome, requiring 
bed rest prescribed by a physician and treatment by a 
physician.

Under the interim Diagnostic Code 5293, degenerative disc 
disease could also be rated on the basis of chronic 
orthopedic and neurologic manifestations, using the criteria 
for the most appropriate orthopedic or neurologic Diagnostic 
Codes.  The disability is rated under the method that results 
in the higher rating.



Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  And degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

There was no change in the definition of an "incapacitating 
episode," that is, a period of acute signs and symptoms due 
to disc syndrome, requiring bed rest prescribed by a 
physician and treatment by a physician. 

Throughout the appeal, there was no change in the criteria 
for rating neurologic manifestations or abnormalities under 
the appropriate Diagnostic Code, in this case, Diagnostic 
Code 8520, pertaining to incomplete paralysis of the sciatic 
nerve.  Under Diagnostic Code 8520, the criterion for a 10 
percent is mild incomplete paralysis.   The term "incomplete 
paralysis" with peripheral nerve injuries indicates a degree 
of loss or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124(a).

Analysis

A Rating Higher than 10 Percent 
Degenerative Joint Disease and Degenerative Disc Disease of 
the Lumbar Spine before December 8, 2006

For degenerative joint disease of the lumbar spine, the 
criterion under the old Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) for the next high rating, 20 
percent, is moderate limitation of motion.  

On VA examinations in January 2003 and in October 2004, the 
findings for forward flexion of the lumbar spine were 75 and 
70 degrees out of 90 degrees (normal), respectively; the 
findings for extension were 20 and 10 degrees out of 20 
degrees (normal), respectively; the findings for lateral 
flexion were 30 and 25 degrees, right and left, out of 30 
degrees (normal), respectively; and the findings on one 
examination for rotation were 25 degrees, right and left, out 
of 30 degrees (normal), respectively.  

As the veteran had motion in all planes, flexion, extension, 
lateral flexion, and rotation, and as flexion was at most 
only 20 degrees less than normal, as extension was at most 
only 10 degrees less than normal, as lateral flexion was at 
most 5 degrees less than normal, and rotation was at most 5 
degrees less than normal, the Board finds that the 
limitations of motion on VA examinations in January 2003 and 
in October 2004 were slight rather than moderate, and a 
higher rating under the old Diagnostic Code 5292 is not 
warranted. 

After September 2003, under the new General Rating Formula 
with or without symptoms such as pain to include radiating 
pain, the criteria for the next higher rating, 20 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

As forward flexion of the thoracolumbar spine was 70 degrees 
on VA examination in October 2004, flexion was greater than 
60 degrees, which does not approximate or equate to forward 
flexion of the thoracolumbar spine to 30 degrees but not 
greater than 60 degrees.  Also the combined range of motion 
for flexion, extension, and lateral flexion was greater than 
120 degrees (70+10+30+30=140 degrees).  And muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis were not shown.  

Also, under the General Rating Formula in effect after 
September 2003, objective neurologic abnormalities can be 
separately rated under Diagnostic Code 8520, and the 
criterion for a 10 percent rating is mild incomplete 
paralysis.

On VA examination in October 2004, although the veteran 
complained of low back pain, he did not complain of radicular 
pain. The neurovasculature was intact in the lower 
extremities.  Sensation to light touch sensation was intact.  
He had no radicular symptoms.  In the absence of a finding of 
an objective neurological abnormality, the criterion for a 
separate rating under Diagnostic Code 8520 have not been met. 

On the basis of the findings on VA examinations in January 
2003 and in October 2004, an initial rating higher than 10 
percent for degenerative joint disease of the lumbar spine on 
the basis on limitation of motion under the old criteria of 
Diagnostic Code 5292 and under the new criteria of the 
General Rating Formula, Diagnostic Code 5242, considering 
such factors as functional loss due pain, weakened movement, 
fatigability, and painful motion, is not warranted.  38 
C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

For degenerative disc disease of the lumbar spine, the 
criteria under the old Diagnostic Code 5293 (intervertebral 
disc syndrome) for the next high rating, 20 percent, are 
moderate recurring attacks of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc. 

On VA examination in January 2003, there was no neurologic 
deficit.  In February 2004, the Achilles reflexes were 
absent.  There was decreased sensation over the anterior and 
lateral aspects of the left thigh.  The straight leg raising 
was negative.  The assessment was chronic low back pain with 
degenerative changes and myofascial pain.  On VA examination 
in October 2004, the veteran complained of low back pain, but 
not radicular pain.  The straight leg raising test was 
negative. The neurovasculature was intact in the lower 
extremities.  Sensation to light touch sensation was intact.  
There were no radicular symptoms or spasm. 

As there was no neurologic deficit found on VA examination in 
January 2003 and no radicular symptoms were found on VA 
examination in October 2004, the Board concludes that 
moderate recurring attacks of sciatic neuropathy with 
characteristic pain have not been demonstrated to warrant a 
higher rating under the old Diagnostic Code 5293.

Under the interim Diagnostic Code 5293, effective September 
23, 2002, the criteria for the next higher rating, 20 
percent, are incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An "incapacitating episode" is defined as a period 
of acute signs and symptoms due to disc syndrome, requiring 
bed rest prescribed by a physician and treatment by a 
physician.  As no incapacitating episodes were documented, 
the criteria for the next higher rating under the interim 
Diagnostic Code 5293 have not been met. 

Also under the interim Diagnostic Code 5293, degenerative 
disc disease could also be rated on the basis of chronic 
orthopedic and neurologic manifestations with the disability 
rated under the method that results in the higher rating.  As 
already explained above, the criterion for a rating higher 
than 10 percent based on limitation and the criterion for a 
separate rating based on neurologic deficit have not been. 

Under the new Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, effective from September 
26, 2003, as no incapacitating episodes were documented, the 
criteria for the next higher rating have not been met. 

Also under the new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, degenerative disc 
disease can also be rated on the basis of orthopedic and 
neurologic abnormalities with the disability rated under the 
method that results in the higher rating.  As already 
explained above, the criterion for a rating higher than 10 
percent based on limitation and the criterion for a separate 
rating based on neurologic deficit have not been. 



On the basis of the findings on VA examinations in January 
2003 and in October 2004, an initial rating higher than 10 
percent for degenerative disc disease of the lumbar spine 
under the old criteria of Diagnostic Code 5293, the interim 
criteria of Diagnostic Code 5293, and under the new criteria 
of the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, Diagnostic Code 5243, is not 
warranted.

Degenerative Joint disease of the Thoracic Spine 
before December 8, 2006

For degenerative joint disease of the thoracic spine, the 
current 10 percent rating under the old Diagnostic Code 5291 
(limitation of motion of the lumbar spine) is the maximum 
schedular rating for limitation of motion, whether moderate 
or severe. 

After September 2003, under the new General Rating Formula 
with or without symptoms such as pain to include radiating 
pain, the criteria for the next higher rating, 20 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

As forward flexion of the thoracolumbar spine was 70 degrees 
on VA examination in October 2004, flexion was greater than 
60 degrees, which does not approximate or equate to forward 
flexion of the thoracolumbar spine to 30 degrees but not 
greater than 60 degrees.  Also the combined range of motion 
for flexion, extension, and lateral flexion was greater than 
120 degrees (70+10+30+30=140 degrees).  And muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis were not shown.  

Also, under the General Rating Formula in effect after 
September 2003, objective neurologic abnormalities can be 
separately rated under Diagnostic Code 8520, and the 
criterion for a 10 percent rating is mild incomplete 
paralysis.

On VA examination in October 2004, although the veteran 
complained of low back pain, he did not complain of radicular 
pain. The neurovasculature was intact in the lower 
extremities.  Sensation to light touch sensation was intact.  
He had no radicular symptoms.  In the absence of a finding of 
an objective neurological abnormality, the criterion for a 
separate rating under Diagnostic Code 8520 have not been met. 

On the basis of the findings on VA examinations in January 
2003 and in October 2004, an initial rating higher than 10 
percent for degenerative joint disease of the thoracic spine 
on the basis on limitation of motion under the old criteria 
of Diagnostic Code 5292 and under the new criteria of the 
General Rating Formula to include objective neurological 
abnormalities, Diagnostic Code 5242, considering such factors 
as functional loss due pain, weakened movement, fatigability, 
and painful motion, is not warranted.  38 C.F.R. §§4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative Joint Disease and Degenerative Disc Disease of 
the Thoracolumbar Spine rated 20 percent since December 8, 
2006

Under the General Rating Formula, effective September 26, 
2003, the criteria for the next higher rating, 40 percent, 
are forward flexion of the thoracolumbar spine of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine. 

On VA examination on December 8, 2006, forward flexion was to 
60 degrees and with repeated bending an additional loss of 10 
degrees.  There was no ankylosis.  As forward flexion of the 
thoracolumbar spine was 50 degrees on VA examination, which 
does not approximate or equate to forward flexion of the 
thoracolumbar spine to 30 degrees or less, and as ankylosis 
was not shown, the criteria for the next higher rating have 
not been met. 

Also, under the General Rating Formula, objective neurologic 
abnormalities can be separately rated under Diagnostic Code 
8520, and the criterion for a 10 percent rating is mild 
incomplete paralysis.

On VA examination on December 8, 2006, knee reflexes were 3+ 
and ankle reflexes were 1+.  There was no evidence of 
sciatica neuropathy or of intervertebral disc disease which 
affected a nerve.  In the absence of a finding of an 
objective neurological abnormality, the criterion for a 
separate rating under Diagnostic Code 8520 have not been met.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, effective from September 
26, 2003, the criteria for the next higher rating, 40 
percent, are incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  As incapacitating episodes have not been documented, 
the criteria for the next higher rating have not been met. 

Also under the new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, degenerative disc 
disease can also be rated on the basis of orthopedic and 
neurologic abnormalities with the disability rated under the 
method that results in the higher rating.  As already 
explained above, the criteria for a rating higher than 20 
percent based on the General Rating Formula including 
objective neurological abnormalities have not been met. 

On the basis of the findings on VA examination in December 
2006, the criteria for an initial rating higher than 20 
percent for degenerative joint disease and degenerative disc 
disease of the thoracolumbar spine under the new General 
Formula and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes have not been met. 


                                                                     
(The Order follows on the next page.). 




For the reasons articulated above, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine before December 8, 2006, is denied. 

An initial rating higher than 10 percent for degenerative 
joint disease of the thoracic spine before December 8, 2006, 
is denied.  

An initial rating higher than 20 percent for degenerative 
joint disease and degenerative disc disease of the 
thoracolumbar from December 8, 2006, is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


